3” X 36”

 
 
ni

|

 
Case 01-01139-AMC Do

eer

 
9-AMC th 32-1 Filed 06

—_ —

S

 
ace ()1 0) O-AN/ Ble -1 yA Pag
“

]
a

 
er RE } | ]

Case 01-01139-AMC Dog 33232-1_ Filed 06/21/21 Page 7 of 67

_

 
 
Ab

Py de '
_— —

| ENGINEERING ___
| re
[get se) ae

a
How We Got to Now bts

cis = 3 7

—

TEN TUUEUIUTLDROLN an LLU ra
\ PAWLAK AYN ARCS)

NY Teel
nen Pe i=) ae =
es - a oii 1 =A

 
Case 01-01139-AMC_ Doc 33232-1_ Filed 06/21/21 Page 10 of 67

 
ne

ase 01-0 1139 a Doc 5 32-1 | Z4\ < Page 11 of 67

Se Zi

 

 

$3” X Vie

 
Case _01-01139

 
 
e

ae 2

Case 01-01139-AMC Doc a. Filed 06/21/21 Page 14 of 67

 

 
~ ri a iH
= We ie

4"

Sag .

 
 
Wri cse <-%

 
Page 18 of 67

68”x39”x38”

 
Case 01-01 9-Al

76”x45”"x38”

 
94”x45”x38”

 
Pe Be Littl

 
 
Case 01-01139-AMC_ Dog 33232-1_ Filed 06/21/21 _ Page 23 of 67

Es
4

 

PRA —— -
pe SL ae 4

aT AY De .
wey ES “

“3 FASS

ie

Se

! rT ay

i ——-,

y | Poh
ims 7

rN

BET
VN
Cd

ig
®
at

NAY

1k |
rs hy
aT
LA)
=i
Po

Pa Ay

he

KS

al
+"
a

A

re
lA ly

 
OO
OC
™
q
Ty)
0
om
a "a
N
—
a
N
—
oO
oO
TO
Lv
i
te
NN
Cy
NF
oT
oF
OF
O
CV

 
Case 01-01139-AMC Doc 33232-1 Filed 06/21/21 Page 25 of 67

aoa] 0 hid

 
= ee
—— 4 mee

ment ae- . S

L

. = +

= 1} —

~<a

Sal Pa

a = Sz
Sea
Sa

Will

i
ae
_

;

ill

Ja

eRe i =I

. a

ae aot. as
SU UU TT a er

eo

 
99 X 66”

 
O
—~I
=]

I
oO
oy
o
o
9
o
Oo
Y
n
O
O

 
Case 01-01139-AMC.__ Doc 33232-1 Filed 06/21/21 Page 29 of 67

 
9-AMC Doc 33232-1_ Filed 06/21/21 Page 30 of 6

aan
LN

THEY WERE THE 6

28”x14”"x28”

 
O”’ "4 38”

 
Se 01-01139-AMC Doc 33232-1 Filed 06/21/21 Page 32 of 67

UUUUUU
on

Ta

 
 

 
Case 01-01139-AMC Doc 33232-1 Filed 06/21/21 Page 34 of 67

ei TT eee

 
— Case 01-01139-AMC_ Doc 33232-1 Filed 06/21/21 Page 35 of 67

11” x 11”

 
 
nannnasasidddsssss stds sites e eee eee EEE ESTEE

w
co
—
oO
w
om
o
Do
oO
oO
a
N
or
a
N
x
©
oO
TC
o
im
vl
N
~
N
~
om
oO
oO
Q
O
=
<
o
~
a
a
oO
a
oO
o
Yn
O
O

Pg een ‘ rae ppd hhh ULL Coe
ts |

“ = f f 7 wee det mel

hs Th UK-SNX

 
 

 

 

 

 
7 pillows on bed

 
iw
"
NS
o
iw
o
o
oO
2
a

 
|

<Q
1

O

Case 01-01

 
Al
o
Ob
o
“9
a
oe
Oo
O

M

Case 01-01139-A}

Ce

a “ .
Ane
a rrr ee

*SSSERRERESSERELL EST STEP Ty RRRER ‘ LENT OTT OTT Tre

ie

 
224” x 239”

 
ca)

 
nittikeick RR ERE Re Eee eee

se ee ee

|

Lidddd ddd

x

Added dad AAA A eee Toe rrr

tt

Bik Ts eed 7 en een ee oad +) eR ai hi ef DERI gp rprennne

(TET eee ee ee ee eee ee a

w
co
—
oO
LO
Tt
o
Do
oO
oO
a
N
or
a
N
x
©
oO
TC
o
im
vl
N
~
N
~
om
oO
oO
Q
O
=
<
o
~
a
a
oO
a
oO
o
Yn
©
O

 
 

a

VT A ddd

a: be Mehr Shae)

Pea al

iJ

 
Se

SI

a i a Tia: Wi i the.

thclhadiehelbete tata te te teh he hh eee nh

Oe AAs & 4
~ sain all he atlas dhe, .
x ‘¢: ES EPSSSS SSRN TPES ee es eee ees

= os ‘

Nm
co
—
Oo
Nn
t+
o
oD)
oO
ou
a
N
or
a
N
x
©
oO
TC
o
i
vl
N
~
N
~
om
oO
oO
Q
O
=
<
o
~
a
a
qi
a
oO
o
Yn
O
O

 
 

 
Case 01-01139-AMC Doc 33232-1

ra

Ridin tae

bei ace
i

ellen ctinsapbigdiaeet nag <cee pan
f eee —

ba

¥

 
Case 01-01139-AMC Doc 33232-1 Filed 06/21/21 Page 50 of 67

(oh Mo eno yee

 
AL i (E I
WPT ae

Te ( TOOLS OF TITANS > TIM FE

MR
o
—=
o
o
Ww
®
oD
oO
oO
o
N
—
od
N
—
oO
oO
Oo
®
ir
o

Oa LS

FT MeL Le

ee eee
THOM
a ata

Thank You for Being Late
— Ce

AMC Doc 33232

01139-

Case 01

 
 

 

Fe LT -
Cee a ae
rr ee

 

 

 

 
|

es yore aa)

"Tea ee
| Ws eatery

i

F

 
 
eh 4

a

re
Mar ks

OM W Tam) hPa

 
a
N
~
a
N
J
co
Oo
_)
oO
i

 
 
e 01-01139-AM

 
 
 
 
 

 

 
 
MECHA

Th HOW NOT ve DIE COOKBOOK

a
Tee VIRGIN

 
 
i feo MS a

Eten

 
 
